Citation Nr: 1732386	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-02 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for lung cancer, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In October 2014, the Board remanded this matter for further development.

During the course of the appeal, in an April 2016 rating decision, the RO granted service connection for left ear hearing loss.  The Veteran's claim for service connection for right ear hearing loss remains on appeal.

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A transcript of this hearing is associated with the claims file.  

The issue of entitlement to service connection for lung cancer, to include as due to herbicide agent exposure, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran has a current right ear hearing loss disability as defined by VA regulations that is related to service. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for right ear hearing loss.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including sensorineural hearing loss, are chronic diseases under the regulations.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The facts of this claim may be briefly summarized.  The Veteran asserts that he manifests a current right ear hearing loss disability due to military noise exposure.  He reports that he was exposed to loud jet engine noise from the planes at the Takhli Air Force Bases in Thailand, that he worked less than a hundred yards away from the hanger, and that he did not use any hearing protection.  See December 2013 Board Hearing Transcript, pp. 5, 22.  A November 2014 VA examination diagnosed the Veteran with bilateral hearing loss due to his in-service noise exposure.  Thus, there is no dispute that the Veteran was exposed to sufficient noise in service capable of inducing hearing loss.  The November 2014 VA examination did not demonstrate right ear hearing loss per VA standards.  However, an October 2012 audiogram submitted by the Veteran shows right ear hearing acuity of 40 decibels at 4000 Hertz, which meets the definition of hearing loss under 38 C.F.R. § 3.385.  Such hearing loss is in accord with other audiograms, as the August 2013 audiogram shows right ear hearing acuity of in between 30 and 40 decibels at 4000 Hertz.  Given the October 2012 finding of hearing loss for VA purposes, and the November 2014 VA medical opinion linking the Veteran's hearing loss to military noise exposure, the Board resolves reasonable doubt in favor of the Veteran by finding that the Veteran manifests a current right ear hearing loss disability which results from noise exposure in service.  The claim, therefore, is granted.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

As to the Veteran's claim for service connection for lung cancer, the Board's October 2014 remand instructed that the AOJ determine if the Veteran's military occupational specialty (MOS) had the Veteran near the Takhli Air Force Base perimeter.  The AOJ was to review the Veteran's daily work duties, performance evaluation reports, or other credible evidence.  The Board instructed that an analysis of the parameters of the base and locations of office buildings, hangars, and flight lines should be provided.  The AOJ conducted some additional development in accordance with the October 2014 Board remand, and produced an Agent Orange Verification Review.  The Veteran's service personnel records (SPRs) show that the Veteran served at U.S. Air Force bases in Thailand from August 1969 to February 1971, including Takhli and Korat.  The Agent Orange Verification Review concluded that the evidence failed to confirm that the Veteran was exposed to herbicides while stationed at Takhli Air Force Base.  The review relied on a February 2016 Joint Services Records Research Center (JSRRC) response indicating that Agent Orange and tactical herbicides were not used at Takhli Air Base, and an April 2016 Air Force Historical Research Agency (AFHRA) response indicating that Agent Orange was never used at U.S. Air Force bases in Thailand.  However, these responses, and the AOJ's review, fail to consider the use of commercial herbicide agents.  The April 2016 AFHRA response notes that commercial herbicides were used at Takhli Air Base in April 1969.  As the AOJ did not determine whether the Veteran's MOS had the Veteran near the Takhli air base perimeter, nor did it provide an analysis of the parameters of the base and the locations of office buildings, hangars, and flight lines, to be used in determining if the Veteran was near the air base perimeter, per the October 2014 remand directives, remand is appropriate in order for the AOJ to conduct additional development and make such a determination.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders).

Accordingly, the case is REMANDED for the following actions:

1.  Conduct appropriate development to determine whether the Veteran was exposed to herbicide agents while he was stationed at Takhli Air Force Base and Korat Air Force Base in Thailand from August 1969 to February 1971.

In particular, attempt to verify whether the Veteran's military occupational specialty as a clerk typist would have placed him near the perimeter of the base.  An analysis of the parameters of the base and locations of office buildings, hangers, and flight lines should be provided.  

A formal memorandum for the file documenting such efforts should be added to the claims file.

2. The RO should re-adjudicate the Veteran's claim on appeal, taking into consideration all of the relevant evidence of record and the guidance provided in VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR") concerning exposure to herbicide agents at Air Force bases in Thailand.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, along with adequate time to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


